Citation Nr: 0625476	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-05 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left ankle injury.

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




REMAND

The veteran served on active duty from January 1993 to 
January 1996.  

The veteran claimed service connection for a left ankle 
injury and hemorrhoids in November 2002.  Within the same 
month VA sent her a deficient notice letter.  VA is required 
to give the veteran notice of: 1) the information and 
evidence that is needed to substantiate and complete her 
claim; 2) what part of that evidence she is responsible for 
providing; and 4) request or tell the claimant to provide any 
evidence in her possession that pertains to her claim.  
38 C.F.R. § 3.159.  VA notified her of the first three 
required elements of VA's duty to notify claimants in the 
November 2002 letter.  She has not received notice regarding 
the fourth element of the duty to notify nor has she received 
the entire language of 38 C.F.R. § 3.159 in a statement of 
the case or otherwise.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1. Send the veteran a letter notifying her 
of what information and evidence not of 
record is necessary to substantiate her 
claim, what information and evidence VA 
will seek to provide, what information and 
evidence she is expected to provide, and 
invite her to submit all pertinent 
evidence in her possession pertaining to 
her claim.

2. Thereafter, readjudicate the claim on 
appeal.  If the claim remains denied, 
provide the veteran and her representative 
with a supplemental statement of the case 
which discusses all pertinent regulations 
and summarizes the evidence.  Allow an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


